
	
		II
		110th CONGRESS
		1st Session
		S. 1156
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2007
			Mr. Dodd (for himself,
			 Mr. Kennedy, Mr. Harkin, Mr.
			 Bingaman, Mrs. Murray,
			 Mrs. Clinton, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  reauthorize the Best Pharmaceuticals for Children program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Best Pharmaceuticals for Children
			 Amendments of 2007.
		2.Pediatric
			 studies of drugs
			(a)In
			 generalSection 505A of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a) is amended—
				(1)in subsection (a), by inserting before the
			 period at the end the following: , and, at the discretion of the
			 Secretary, may include preclinical studies;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)(A)(i), by striking (D) both places it appears and inserting
			 (E);
					(B)in paragraph
			 (1)(A)(ii), by striking (D) and inserting
			 (E);
					(C)by striking
			 (1)(A)(i) and inserting (A)(i)(I);
					(D)by striking
			 (ii) the and inserting (II) the;
					(E)by striking
			 (B) if the drug is designated and inserting (ii) if the
			 drug is designated;
					(F)by striking
			 (2)(A) and inserting (B)(i);
					(G)by striking
			 (i) a listed patent and inserting (I) a listed
			 patent;
					(H)by striking
			 (ii) a listed patent and inserting (II) a listed
			 patent;
					(I)by striking
			 (B) if the drug is the subject and inserting (ii) if the
			 drug is the subject;
					(J)by striking
			 If and all that follows through subsection (d)(3)
			 and inserting the following:
						
							(1)In
				generalExcept as provided in paragraph (2), if, prior to
				approval of an application that is submitted under section 505(b)(1), the
				Secretary determines that information relating to the use of a new drug in the
				pediatric population may produce health benefits in that population, the
				Secretary makes a written request for pediatric studies (which shall include a
				timeframe for completing such studies), the applicant agrees to the request,
				such studies are completed using appropriate formulations for each age group
				for which the study is requested within any such timeframe and the reports
				thereof are submitted and accepted in accordance with subsection (d)(3), and if
				the Secretary determines that labeling changes are appropriate, such changes
				are made within the timeframe requested by the
				Secretary—
							;
				and
					(K)by adding at the
			 end the following:
						
							(2)ExceptionThe
				Secretary shall not extend the period referred to in paragraph (1)(A) or in
				paragraph (1)(B) later than 9 months prior to the expiration of such
				period.
							;
					(3)in subsection
			 (c)—
					(A)in paragraph
			 (1)(A)(i), by striking (D) both places it appears and inserting
			 (E);
					(B)in paragraph
			 (1)(A)(ii), by striking (D) and inserting
			 (E);
					(C)by striking
			 (1)(A)(i) and inserting (A)(i)(I);
					(D)by striking
			 (ii) the and inserting (II) the;
					(E)by striking
			 (B) if the drug is designated and inserting (ii) if the
			 drug is designated;
					(F)by striking
			 (2)(A) and inserting (B)(i);
					(G)by striking
			 (i) a listed patent and inserting (I) a listed
			 patent;
					(H)by striking
			 (ii) a listed patent and inserting (II) a listed
			 patent;
					(I)by striking
			 (B) if the drug is the subject and inserting (ii) if the
			 drug is the subject;
					(J)by striking
			 If and all that follows through subsection (d)(3)
			 and inserting the following:
						
							(1)In
				generalExcept as provided in paragraph (2), if the Secretary
				determines that information relating to the use of an approved drug in the
				pediatric population may produce health benefits in that population and makes a
				written request to the holder of an approved application under section
				505(b)(1) for pediatric studies (which shall include a timeframe for completing
				such studies), the holder agrees to the request, such studies are completed
				using appropriate formulations for each age group for which the study is
				requested within any such timeframe and the reports thereof are submitted and
				accepted in accordance with subsection (d)(3), and if the Secretary determines
				that labeling changes are appropriate, such changes are made within the
				timeframe requested by the Secretary—
							;
				and
					(K)by adding at the
			 end the following:
						
							(2)ExceptionThe
				Secretary shall not extend the period referred to in paragraph (1)(A) or in
				paragraph (1)(B) later than 9 months prior to the expiration of such
				period.
							;
					(4)by striking
			 subsection (d) and inserting the following:
					
						(d)Conduct of
				pediatric studies
							(1)Request for
				studies
								(A)In
				generalThe Secretary may, after consultation with the sponsor of
				an application for an investigational new drug under section 505(i), the
				sponsor of an application for a new drug under section 505(b)(1), or the holder
				of an approved application for a drug under section 505(b)(1), issue to the
				sponsor or holder a written request for the conduct of pediatric studies for
				such drug. In issuing such request, the Secretary shall take into account
				adequate representation of children of ethnic and racial minorities. Such
				request to conduct pediatric studies shall be in writing and shall include a
				timeframe for such studies and a request to the sponsor or holder to propose
				pediatric labeling resulting from such studies.
								(B)Single written
				requestA single written request—
									(i)may relate to
				more than 1 use of a drug; and
									(ii)may include uses
				that are both approved and unapproved.
									(2)Written request
				for pediatric studies
								(A)Request and
				response
									(i)In
				generalIf the Secretary makes a written request for pediatric
				studies (including neonates, as appropriate) under subsection (b) or (c), the
				applicant or holder, not later than 180 days after receiving the written
				request, shall respond to the Secretary as to the intention of the applicant or
				holder to act on the request by—
										(I)indicating when
				the pediatric studies will be initiated, if the applicant or holder agrees to
				the request; or
										(II)indicating that
				the applicant or holder does not agree to the request and the reasons for
				declining the request.
										(ii)Disagree with
				requestIf, on or after the date of enactment of the
				Best Pharmaceuticals for Children Amendments
				of 2007, the applicant or holder does not agree to the request on
				the grounds that it is not possible to develop the appropriate pediatric
				formulation, the applicant or holder shall submit to the Secretary the reasons
				such pediatric formulation cannot be developed.
									(B)Adverse event
				reportsAn applicant or holder that, on or after the date of
				enactment of the Best Pharmaceuticals for
				Children Amendments of 2007, agrees to the request for such
				studies shall provide the Secretary, at the same time as submission of the
				reports of such studies, with all postmarket adverse event reports regarding
				the drug that is the subject of such studies and are available prior to
				submission of such reports.
								(3)Meeting the
				studies requirementNot later than 180 days after the submission
				of the reports of the studies, the Secretary shall accept or reject such
				reports and so notify the sponsor or holder. The Secretary’s only
				responsibility in accepting or rejecting the reports shall be to determine,
				within the 180 days, whether the studies fairly respond to the written request,
				have been conducted in accordance with commonly accepted scientific principles
				and protocols, and have been reported in accordance with the requirements of
				the Secretary for filing.
							(4)Effect of
				subsectionNothing in this subsection alters or amends section
				301(j) of this Act or section 552 of title 5 or section 1905 of title 18,
				United States
				Code.
							;
				(5)by striking
			 subsections (e) and (f) and inserting the following:
					
						(e)Notice of
				determinations on studies requirement
							(1)In
				generalThe Secretary shall publish a notice of any
				determination, made on or after the date of enactment of the
				Best Pharmaceuticals for Children Amendments
				of 2007, that the requirements of subsection (d) have been met
				and that submissions and approvals under subsection (b)(2) or (j) of section
				505 for a drug will be subject to the provisions of this section. Such notice
				shall be published not later than 30 days after the date of the Secretary’s
				determination regarding market exclusivity and shall include a copy of the
				written request made under subsection (b) or (c).
							(2)Identification
				of certain drugsThe Secretary shall publish a notice identifying
				any drug for which, on or after the date of enactment of the
				Best Pharmaceuticals for Children Amendments
				of 2007, a pediatric formulation was developed, studied, and
				found to be safe and effective in the pediatric population (or specified
				subpopulation) if the pediatric formulation for such drug is not introduced
				onto the market within 1 year of the date that the Secretary publishes the
				notice described in paragraph (1). Such notice identifying such drug shall be
				published not later than 30 days after the date of the expiration of such 1
				year period.
							(f)Internal review
				of written requests and pediatric studies
							(1)Internal
				review
								(A)In
				generalThe Secretary shall create an internal review committee
				to review all written requests issued and all reports submitted on or after the
				date of enactment of the Best Pharmaceuticals
				for Children Amendments of 2007, in accordance with paragraphs
				(2) and (3).
								(B)MembersThe
				committee under subparagraph (A) shall include individuals, each of whom is an
				employee of the Food and Drug Administration, with the following
				expertise:
									(i)Pediatrics.
									(ii)Biopharmacology.
									(iii)Statistics.
									(iv)Drugs and drug
				formulations.
									(v)Legal
				issues.
									(vi)Appropriate
				expertise pertaining to the pediatric product under review.
									(vii)One or more
				experts from the Office of Pediatric Therapeutics, including an expert in
				pediatric ethics.
									(viii)Other
				individuals as designated by the Secretary.
									(2)Review of
				written requestsAll written requests under this section shall be
				reviewed and approved by the committee established under paragraph (1) prior to
				being issued.
							(3)Review of
				pediatric studiesThe committee established under paragraph (1)
				shall review all studies conducted pursuant to this section to determine
				whether to accept or reject such reports under subsection (d)(3).
							(4)Tracking
				pediatric studies and labeling changesThe committee established
				under paragraph (1) shall be responsible for tracking and making available to
				the public, in an easily accessible manner, including through posting on the
				website of the Food and Drug Administration—
								(A)the number of
				studies conducted under this section;
								(B)the specific
				drugs and drug uses, including labeled and off-labeled indications, studied
				under this section;
								(C)the types of
				studies conducted under this section, including trial design, the number of
				pediatric patients studied, and the number of centers and countries
				involved;
								(D)the number of
				pediatric formulations developed and the number of pediatric formulations not
				developed and the reasons such formulations were not developed;
								(E)the labeling
				changes made as a result of studies conducted under this section;
								(F)an annual summary
				of labeling changes made as a result of studies conducted under this section
				for distribution pursuant to subsection (k)(2); and
								(G)information
				regarding reports submitted on or after the date of enactment of the
				Best Pharmaceuticals for Children Amendments
				of
				2007.
								;
				(6)in subsection
			 (g)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking (c)(1)(A)(ii) and inserting
			 (c)(1)(A)(i)(II); and
						(ii)by
			 striking (c)(2) and inserting (c)(1)(B);
						(B)in paragraph (2),
			 by striking (c)(1)(B) and inserting
			 (c)(1)(A)(ii);
					(C)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
					(D)by striking
			 Limitations.—A drug and
			 inserting
						
							Limitations.—(1)In
				generalNotwithstanding
				subsection (c)(2), a drug
							;
				and
					(E)by adding at the
			 end the following:
						
							(2)Exclusivity
				adjustment
								(A)Adjustment
									(i)In
				generalWith respect to any drug, if the organization designated
				under subparagraph (B) notifies the Secretary that the combined annual gross
				sales for all drugs with the same active moiety exceeded $1,000,000,000 in any
				calendar year prior to the time the sponsor or holder agrees to the initial
				written request pursuant to subsection (d)(2), then each period of market
				exclusivity deemed or extended under subsection (b) or (c) shall be reduced by
				3 months for such drug.
									(ii)DeterminationThe
				determination under clause (i) of the combined annual gross sales shall be
				determined—
										(I)taking into
				account only those sales within the United States; and
										(II)taking into
				account only the sales of all drugs with the same active moiety of the sponsor
				or holder and its affiliates.
										(B)DesignationThe
				Secretary shall designate an organization other than the Food and Drug
				Administration to evaluate whether the combined annual gross sales for all
				drugs with the same active moiety exceeded $1,000,000,000 in a calendar year as
				described in subparagraph (A). Prior to designating such organization, the
				Secretary shall determine that such organization is independent and is
				qualified to evaluate the sales of pharmaceutical products. The Secretary shall
				re-evaluate the designation of such organization once every 3 years.
								(C)NotificationOnce
				a year at a time designated by the Secretary, the organization designated under
				subparagraph (B) shall notify the Food and Drug Administration of all drugs
				with the same active moiety with combined annual gross sales that exceed
				$1,000,000,000 during the previous calendar
				year.
								.
					(7)in subsection
			 (i)—
					(A)in the heading,
			 by striking Supplements and inserting
			 Changes;
					(B)in paragraph
			 (1)—
						(i)in
			 the heading, by inserting applications and after
			 pediatric;
						(ii)by
			 inserting application or after Any;
						(iii)by striking
			 change pursuant to a report on a pediatric study under and
			 inserting change as a result of any pediatric study conducted pursuant
			 to; and
						(iv)by
			 inserting application or after to be a priority;
			 and
						(C)in paragraph
			 (2)(A), by—
						(i)striking
			 If the Commissioner and inserting If, on or after the
			 date of enactment of the Best Pharmaceuticals
			 for Children Amendments of 2007, the Commissioner;
			 and
						(ii)striking
			 an application with and all that follows through on
			 appropriate and inserting the sponsor and the Commissioner have
			 been unable to reach agreement on appropriate;
						(8)by striking
			 subsection (m);
				(9)by redesignating
			 subsections (j), (k), (l), and (n), as subsections (k), (m), (o), and (p),
			 respectively;
				(10)by inserting
			 after subsection (i) the following:
					
						(j)Other labeling
				changesIf, on or after the date of enactment of the
				Best Pharmaceuticals for Children Amendments
				of 2007, the Secretary determines that a pediatric study
				conducted under this section does or does not demonstrate that the drug that is
				the subject of the study is safe and effective, including whether such study
				results are inconclusive, in pediatric populations or subpopulations, the
				Secretary shall order the labeling of such product to include information about
				the results of the study and a statement of the Secretary’s
				determination.
						;
				(11)in subsection
			 (k), as redesignated by paragraph (9)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking a summary of the medical and and inserting the
			 medical, statistical, and; and
						(ii)by
			 striking for the supplement and all that follows through the
			 period and inserting under subsection (b) or (c).;
						(B)by redesignating
			 paragraph (2) as paragraph (3); and
					(C)by inserting
			 after paragraph (1) the following:
						
							(2)Dissemination
				of information regarding labeling changesBeginning on the date
				of enactment of the Best Pharmaceuticals for
				Children Amendments of 2007, the Secretary shall require that the
				sponsors of the studies that result in labeling changes that are reflected in
				the annual summary developed pursuant to subsection (f)(4)(F) distribute, at
				least annually (or more frequently if the Secretary determines that it would be
				beneficial to the public health), such information to physicians and other
				health care
				providers.
							;
					(12)by inserting
			 after subsection (k), as redesignated by paragraph (9), the following:
					
						(l)Adverse event
				reporting
							(1)Reporting in
				year oneBeginning on the date of enactment of the
				Best Pharmaceuticals for Children Amendments
				of 2007, during the 1-year period beginning on the date a
				labeling change is made pursuant to subsection (i), the Secretary shall ensure
				that all adverse event reports that have been received for such drug
				(regardless of when such report was received) are referred to the Office of
				Pediatric Therapeutics established under section 6 of the Best Pharmaceuticals
				for Children Act (Public Law 107–109). In considering such reports, the
				Director of such Office shall provide for the review of the report by the
				Pediatric Advisory Committee, including obtaining any recommendations of such
				Committee regarding whether the Secretary should take action under this section
				in response to such reports.
							(2)Reporting in
				subsequent yearsFollowing the 1-year period described in
				paragraph (1), the Secretary shall, as appropriate, refer to the Office of
				Pediatric Therapeutics all pediatric adverse event reports for a drug for which
				a pediatric study was conducted under this section. In considering such
				reports, the Director of such Office may provide for the review of such reports
				by the Pediatric Advisory Committee, including obtaining any recommendation of
				such Committee regarding whether the Secretary should take action in response
				to such reports.
							(3)EffectThe
				requirements of this subsection shall supplement, not supplant, other review of
				such adverse event reports by the
				Secretary.
							;
				(13)by inserting
			 after subsection (m), as redesignated by paragraph (9), the following:
					
						(n)Referral if
				pediatric studies not completed
							(1)In
				generalBeginning on the date of enactment of the
				Best Pharmaceuticals for Children Amendments
				of 2007, if pediatric studies of a drug have not been completed
				under subsection (d) and if the Secretary, through the committee established
				under subsection (f), determines that there is a continuing need for
				information relating to the use of the drug in the pediatric population
				(including neonates, as appropriate), the Secretary shall carry out the
				following:
								(A)For a drug for
				which a listed patent has not expired, make a determination regarding whether
				an assessment shall be required to be submitted under section 505B. Prior to
				making such determination, the Secretary may take not more than 60 days to
				certify whether the Foundation for the National Institutes of Health has
				sufficient funding at the time of such certification to initiate 1 or more of
				the pediatric studies of such drug referred to in the sentence preceding this
				paragraph and fund 1 or more of such studies in their entirety. Only if the
				Secretary makes such certification in the affirmative, the Secretary shall
				refer such pediatric study or studies to the Foundation for the National
				Institutes of Health for the conduct of such study or studies.
								(B)For a drug that
				has no listed patents or has 1 or more listed patents that have expired,
				determine whether there are funds available under section 736 to award a grant
				to conduct the requested studies pursuant to paragraph (2).
								(2)Funding of
				studiesIf, pursuant to paragraph (1), the Secretary determines
				that there are funds available under section 736 to award a grant to conduct
				the requested pediatric studies, then the Secretary shall issue a proposal to
				award a grant to conduct the requested studies. If the Secretary determines
				that funds are not available under section 736, the Secretary shall refer the
				drug for inclusion on the list established under section 409I of the Public
				Health Service Act for the conduct of studies.
							(3)Public
				noticeThe Secretary shall give the public notice of—
								(A)a decision under
				paragraph (1)(A) not to require an assessment under section 505B and the basis
				for such decision;
								(B)the name of any
				drug, its manufacturer, and the indications to be studied pursuant to a grant
				made under paragraph (2); and
								(C)any decision
				under paragraph (2) to refer a drug for inclusion on the list established under
				section 409I of the Public Health Service Act.
								(4)Effect of
				subsectionNothing in this subsection alters or amends section
				301(j) of this Act or section 552 of title 5 or section 1905 of Title 18,
				United States Code.
							;
				and
				(14)in subsection
			 (p), as redesignated by paragraph (9)—
					(A)striking
			 6-month period and inserting 3-month or 6-month
			 period;
					(B)by striking
			 subsection (a) and inserting subsection (b);
			 and
					(C)by striking
			 2007 both places it appears and inserting
			 2012.
					(b)Effective
			 dateExcept as otherwise provided in the amendments made by
			 subsection (a), such amendments shall apply to written requests under section
			 505A of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a) made after
			 the date of enactment of this Act.
			3.Program for
			 pediatric studies of drugsSection 409I of the Public Health Service
			 Act (42 U.S.C. 284m) is amended—
			(1)by striking subsections (a) and (b) and
			 inserting the following:
				
					(a)List of
				priority issues in pediatric therapeutics
						(1)In
				generalNot later than 1 year after the date of enactment of the
				Best Pharmaceuticals for Children Amendments of 2007, the Secretary, acting
				through the Director of the National Institutes of Health and in consultation
				with the Commissioner of Food and Drugs and experts in pediatric research,
				shall develop and publish a priority list of needs in pediatric therapeutics,
				including drugs or indications that require study. The list shall be revised
				every 3 years.
						(2)Consideration
				of available informationIn developing and prioritizing the list
				under paragraph (1), the Secretary shall consider—
							(A)therapeutic gaps
				in pediatrics that may include developmental pharmacology, pharmacogenetic
				determinants of drug response, metabolism of drugs and biologics in children,
				and pediatric clinical trials;
							(B)particular
				pediatric diseases, disorders or conditions where more complete knowledge and
				testing of therapeutics, including drugs and biologics, may be beneficial in
				pediatric populations; and
							(C)the adequacy of
				necessary infrastructure to conduct pediatric pharmacological research,
				including research networks and trained pediatric investigators.
							(b)Pediatric
				studies and researchThe Secretary, acting through the National
				Institutes of Health, shall award funds to entities that have the expertise to
				conduct pediatric clinical trials or other research (including qualified
				universities, hospitals, laboratories, contract research organizations,
				practice groups, federally funded programs such as pediatric pharmacology
				research units, other public or private institutions, or individuals) to enable
				the entities to conduct the drug studies or other research on the issues
				described in subsection (a). The Secretary may use contracts, grants, or other
				appropriate funding mechanisms to award funds under this
				subsection.
					;
			(2)in subsection
			 (c)—
				(A)in the heading,
			 by striking contracts and inserting
			 proposed pediatric study
			 requests;
				(B)by striking
			 paragraphs (4) and (12);
				(C)by redesignating
			 paragraphs (1), (2), and (3), as paragraphs (2), (3), and (4);
				(D)by inserting
			 before paragraph (2), as redesignated by subparagraph (C), the
			 following:
					
						(1)Submission of
				proposed pediatric study requestThe Director of the National
				Institutes of Health shall, as appropriate, submit proposed pediatric study
				requests for consideration by the Commissioner of Food and Drugs for pediatric
				studies of a specific pediatric indication identified under subsection (a).
				Such a proposed pediatric study request shall be made in a manner equivalent to
				a written request made under subsection (b) or (c) of section 505A of the
				Federal Food, Drug, and Cosmetic Act, including with respect to the information
				provided on the pediatric studies to be conducted pursuant to the request. The
				Director of the National Institutes of Health may submit a proposed pediatric
				study request for a drug for which—
							(A)(i)there is an approved
				application under section 505(j) of the Federal Food, Drug, and Cosmetic Act;
				or
								(ii)there is a submitted application
				that could be approved under the criteria of section 505(j) of the Federal
				Food, Drug, and Cosmetic Act;
								(B)there is no
				patent protection or market exclusivity protection for at least 1 form of the
				drug under the Federal Food, Drug, and Cosmetic Act; and
							(C)additional
				studies are needed to assess the safety and effectiveness of the use of the
				drug in the pediatric
				population.
							;
				(E)in paragraph (2),
			 as redesignated by subparagraph (C)—
					(i)by
			 inserting based on the proposed pediatric study request for the
			 indication or indications submitted pursuant to paragraph (1) after
			 issue a written request;
					(ii)by
			 striking in the list described in subsection (a)(1)(A) (except clause
			 (iv)) and inserting under subsection (a); and
					(iii)by inserting
			 and using appropriate formulations for each age group for which the
			 study is requested before the period at the end;
					(F)in paragraph (3),
			 as redesignated by subparagraph (C)—
					(i)in
			 the heading, by striking contracts;
					(ii)by
			 striking paragraph (1) and inserting paragraph
			 (2);
					(iii)by striking
			 or if a referral described in subsection (a)(1)(A)(iv) is
			 made,;
					(iv)by
			 striking for contract proposals and inserting for
			 proposals; and
					(v)by
			 inserting in accordance with subsection (b) before the period at
			 the end;
					(G)in paragraph (4),
			 as redesignated by subparagraph (C)—
					(i)by
			 striking contract; and
					(ii)by
			 striking paragraph (2) and inserting paragraph
			 (3);
					(H)in paragraph
			 (5)—
					(i)by
			 striking the heading and inserting Contracts, grants, or other funding
			 mechanisms; and
					(ii)by
			 striking A contract and all that follows through is
			 submitted and inserting A contract, grant, or other funding may
			 be awarded under this section only if a proposal is submitted;
					(I)in paragraph
			 (6)(A)—
					(i)by
			 striking a contract awarded and inserting an
			 award; and
					(ii)by
			 inserting , including a written request if issued after
			 with the study; and
					(3)by inserting
			 after subsection (c) the following:
				
					(d)Dissemination
				of pediatric informationNot later than 1 year after the date of
				enactment of the Best Pharmaceuticals for Children Amendments of 2007, the
				Secretary, acting through the Director of the National Institutes of Health,
				shall study the feasibility of establishing a compilation of information on
				pediatric drug use and report the findings to
				Congress.
					
				
					(e)Authorization
				of appropriations
						(1)In
				generalThere are authorized to be appropriated to carry out this
				section—
							(A)$200,000,000 for
				fiscal year 2008; and
							(B)such sums as are
				necessary for each of the 4 succeeding fiscal years.
							(2)AvailabilityAny
				amount appropriated under paragraph (1) shall remain available to carry out
				this section until
				expended.
						.
			4.Reports and
			 studies
			(a)GAO
			 ReportNot later than January
			 31, 2011, the Comptroller General of the United States, in consultation with
			 the Secretary of Health and Human Services, shall submit to Congress a report
			 that addresses the effectiveness of section 505A of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355a) in ensuring that medicines used by children are
			 tested and properly labeled, including—
				(1)the number and
			 importance of drugs for children that are being tested as a result of the
			 amendments made by this Act and the importance for children, health care
			 providers, parents, and others of labeling changes made as a result of such
			 testing;
				(2)the number and
			 importance of drugs for children that are not being tested for their use
			 notwithstanding the provisions of this Act and the amendments made by this Act,
			 and possible reasons for the lack of testing, including whether the number of
			 written requests declined by sponsors or holders of drugs subject to section
			 505A(g)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a(g)(2)),
			 has increased or decreased as a result of the amendments made by this
			 Act;
				(3)the number of
			 drugs for which testing is being done and labeling changes required, including
			 the date labeling changes are made and which labeling changes required the use
			 of the dispute resolution process established pursuant to the amendments made
			 by this Act, together with a description of the outcomes of such process,
			 including a description of the disputes and the recommendations of the
			 Pediatric Advisory Committee;
				(4)any
			 recommendations for modifications to the programs established under section
			 505A of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 355a) and section
			 409I of the Public Health Service Act that the Secretary determines to be
			 appropriate, including a detailed rationale for each recommendation; and
				(5)(A)the efforts made by the
			 Secretary to increase the number of studies conducted in the neonate
			 population; and
					(B)the results of those efforts,
			 including efforts made to encourage the conduct of appropriate studies in
			 neonates by companies with products that have sufficient safety and other
			 information to make the conduct of the studies ethical and safe.
					(b)IOM
			 studyNot later than 3 years after the date of enactment of this
			 Act, the Secretary of Health and Human Services shall enter into a contract
			 with the Institute of Medicine to conduct a study and report to Congress
			 regarding the written requests made and the studies conducted pursuant to
			 section 505A of the Federal Food, Drug, and Cosmetic Act. The Institute of
			 Medicine may devise an appropriate mechanism to review a representative sample
			 of requests made and studies conducted pursuant to such section in order to
			 conduct such study. Such study shall—
				(1)review such
			 representative written requests issued by the Secretary since 1997 under
			 subsections (b) and (c) of such section 505A;
				(2)review and assess
			 such representative pediatric studies conducted under such subsections (b) and
			 (c) since 1997 and labeling changes made as a result of such studies;
			 and
				(3)review the use of
			 extrapolation for pediatric subpopulations, the use of alternative endpoints
			 for pediatric populations, neonatal assessment tools, and ethical issues in
			 pediatric clinical trials.
				5.Training of
			 pediatric pharmacologists
			(a)Investment in
			 tomorrow's pediatric researchersSection 452G(2) of the Public
			 Health Service Act (42 U.S.C. 285g–10(2)) is amended by adding before the
			 period at the end the following: , including pediatric pharmacological
			 research.
			(b)Pediatric
			 research loan repayment programSection 487F(a)(1) of the Public
			 Health Service Act (42 U.S.C. 288–6(a)(1)) is amended by inserting
			 including pediatric pharmacological research, after
			 pediatric research,.
			6.Foundation for
			 the National Institutes of HealthSection 499(c)(1)(C) of the Public Health
			 Service Act (42 U.S.C. 290b(c)(1)(C)) is amended by striking and studies
			 listed by the Secretary pursuant to section 409I(a)(1)(A) of the is Act and
			 referred under section 505A(d)(4)(C) of the Federal Food, Drug and Cosmetic Act
			 (21 U.S.C. 355(a)(d)(4)(C) and inserting and studies for which
			 the Secretary issues a certification under section 505A(n)(1)(A) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355a(n)(1)(A)).
		7.Continuation of
			 operation of committeeSection
			 14 of the Best Pharmaceuticals for Children Act (42 U.S.C. 284m note) is
			 amended by adding at the end the following:
			
				(d)Continuation of
				operation of committeeNotwithstanding section 14 of the Federal
				Advisory Committee Act (5 U.S.C. App.), the advisory committee shall continue
				to operate during the 5-year period beginning on the date of enactment of the
				Best Pharmaceuticals for Children Amendments of
				2007.
				.
		8.Pediatric
			 Subcommittee of the Oncologic Drugs Advisory CommitteeSection 15 of the Best Pharmaceuticals for
			 Children Act (42 U.S.C. 284m note) is amended—
			(1)in subsection (a)—
				(A)in paragraph (1)—
					(i)in subparagraph (B), by striking
			 and after the semicolon;
					(ii)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 and; and
					(iii)by adding at
			 the end the following:
						
							(D)provide
				recommendations to the internal review committee created under section 505A(f)
				of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a(f)) regarding the
				implementation of amendments to sections 505A and 505B of the Federal Food,
				Drug, and Cosmetic Act (21 U.S.C. 355a and 355c) with respect to the treatment
				of pediatric cancers.
							;
				and
					(B)by adding at the
			 end the following:
					
						(3)Continuation of
				operation of subcommitteeNotwithstanding section 14 of the
				Federal Advisory Committee Act (5 U.S.C. App.), the Subcommittee shall continue
				to operate during the 5-year period beginning on the date of enactment of the
				Best Pharmaceuticals for Children Amendments of
				2007.
						;
				and
				(2)in subsection
			 (d), by striking 2003 and inserting 2009.
			9.Effective date
			 and limitation for rule relating to toll-free number for adverse events on
			 labeling for human drug products
			(a)In
			 generalNotwithstanding
			 subchapter II of chapter 5, and chapter 7, of title 5, United States Code
			 (commonly known as the Administrative Procedure Act) and any
			 other provision of law, the proposed rule issued by the Commissioner of Food
			 and Drugs entitled Toll-Free Number for Reporting Adverse Events on
			 Labeling for Human Drug Products, 69 Fed. Reg. 21778, (April 22, 2004)
			 shall take effect on January 1, 2008, unless such Commissioner issues the final
			 rule before such date.
			(b)LimitationThe
			 proposed rule that takes effect under subsection (a), or the final rule
			 described under subsection (a), shall, notwithstanding section 17(a) of the
			 Best Pharmaceuticals for Children Act (21 U.S.C. 355b(a)), not apply to a
			 drug—
				(1)for which an
			 application is approved under section 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355);
				(2)that is not
			 described under section 503(b)(1) of such Act (21 U.S.C. 353(b)(1)); and
				(3)the packaging of
			 which includes a toll-free number through which consumers can report complaints
			 to the manufacturer or distributor of the drug.
				
